Citation Nr: 0216795	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  94-49 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection impaired vision, 
impaired hearing, skin disease (other than dermatitis), 
respiratory problems, acute abdominal pain, weakness and pain 
in the lower extremities, depression, sleep disorder, and 
numbness of the fingers and toes as a result of exposure to 
herbicides.

2.  Entitlement to an increased rating for neurogenic bladder 
dysfunction with mild urinary retention, currently evaluated 
as 20 percent disabling.  

(The claim of entitlement to an increased evaluation for 
neurogenic bladder dysfunction will be the subject of a later 
post-development decision.) 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to July 
1976.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, inter alia, continued a 10 percent 
evaluation for bladder dysfunction and otherwise denied the 
benefits sought.  Evaluation for the veteran's bladder 
dysfunction was increased to 20 percent pursuant to a 
September 2002 rating.

The case was previously before the Board in June 1996, at 
which time it was Remanded to afford the veteran a medical 
examination and issuance of a supplemental statement of the 
case vis-à-vis the claim for residuals of herbicide exposure.  
The requested development having been completed, the case is 
once again before the Board for appellate consideration of 
the issues on appeal.  The Board observes that the RO 
deferred development pertaining to certain issues referred to 
the agency of original jurisdiction in the Board's June 1996 
decision to expedite processing of some of the veteran's 
claims.

The Board is undertaking additional development on the issue 
of increased rating for neurogenic bladder dysfunction with 
mild urinary retention at 38 C.F.R. § 19.9(a)(2)).  
Thereafter, the Board will provide notice of that development 
as required by Rule of Practice 903.  67 Fed. Reg. 3099, 3105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing any response, the Board 
will prepare a separate decision addressing this issue. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.   

2.  The claims file does not contain competent evidence 
associating impaired vision, impaired hearing, skin disease 
(other than dermatitis), respiratory problems, acute 
abdominal pain, weakness and pain in the lower extremities, 
depression, sleep disorder, and numbness of the fingers and 
toes with exposure to herbicides.


CONCLUSION OF LAW

Impaired vision, impaired hearing, skin disease (other than 
dermatitis), respiratory problems, acute abdominal pain, 
weakness and pain in the lower extremities, depression, sleep 
disorder, and numbness of the fingers and toes as a result of 
exposure to herbicides was not incurred or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  
The Board notes that that while this law was enacted during 
the pendency of this appeal, it was considered by the RO as 
reflected by correspondence sent to the veteran on April 11, 
2002 (resent June 22, 2002).  Thus, there is no prejudice to 
the veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case, it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the veteran was specifically 
provided an Agent Orange examination in July 1994, which, 
despite a comprehensive survey of then existing medical 
conditions, failed to identify any of the claimed disorders 
as being associated with exposure to herbicides.  Notice of 
the requirements necessary to substantiate the claim have 
been provided in various development letters of record such 
as the June 22, 2002 correspondence referenced above.  
Accordingly, the veteran is not prejudiced by the Board's 
adjudication of his claim at this time.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In short, the Board 
concludes that the duty to assist has been satisfied, as well 
as the duty to notify the veteran of the evidence needed to 
substantiate his claim.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed  after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

The Board observes nevertheless that, in the context of the 
July 1994 Agent Orange examination, the veteran reported 
being directly involved in handling or spraying Agent Orange 
and that he was directly sprayed with Agent Orange.  He also 
reported that his unit taught the South Vietnamese to use 
defoliants and also guarded the defoliant stock to prevent 
theft.  He also reported that the defoliant was frequently 
sprayed on his own clothing when teaching the Vietnamese to 
use it.  The veteran's military occupational specialty was in 
food service.

The veteran contends that he has impaired vision, impaired 
hearing, skin disease (other than dermatitis), respiratory 
problems, acute abdominal pain, weakness and pain in the 
lower extremities, depression, sleep disorder, and numbness 
of the fingers and toes as a result of exposure to 
herbicides, in this case the herbicide commonly referred to 
as Agent Orange.  

Applicable criteria provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era and has a disease listed at 38 
C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  38 U.S.C.A. § 307(a)(6)(iii).

Further, if a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the diseases set out 
in 38 C.F.R. § 3.309(e) shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  

The diseases listed at § 3.309(e), however, do not include 
the claimed disorders.  Rather, those included diseases are 
chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).  

Moreover, the Secretary of Veterans Affairs has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232- 
243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); see 
also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). Thus, 
the presumption is not the sole method for showing causation, 
and thereby establishing service connection.

As indicated above, the claimed disabilities are not among 
the diseases for which service connection is presumed as a 
consequence of exposure to Agent Orange under 38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307, 3.309.  The Board additionally 
notes that none of the claimed disorders were associated with 
exposure to herbicides in the July 1994 examination.  
Further, careful review of the extensive medical record 
associated with the claims file subsequent to the July 1994 
examination contains no suggestion that any of the veteran's 
claimed disorders were considered to be a result of his 
herbicide exposure.  Moreover, the veteran has not identified 
any competent source from whom an opinion could be obtained 
linking his claimed disorders to exposure to Agent Orange, or 
otherwise to service.  

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

Absent competent evidence linking the veteran's claimed 
disorders in any way to service, or to Agent Orange exposure 
in particular, it is the Board's conclusion that a basis upon 
which to establish service connection for any of the claimed 
disorders as a consequence of Agent Orange exposure has not 
been presented.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for impaired vision, 
impaired hearing, skin disease (other than dermatitis), 
respiratory problems, acute abdominal pain, weakness and pain 
in the lower extremities, depression, sleep disorder, and 
numbness of the fingers and toes as a result of exposure to 
herbicides.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991).  


ORDER

Entitlement to service connection for impaired vision, 
impaired hearing, skin disease (other than dermatitis), 
respiratory problems, acute abdominal pain, weakness and pain 
in the lower extremities, depression, sleep disorder, and 
numbness of the fingers and toes as a result of exposure to 
herbicides is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

